Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 06/15/2022. 
Claims 1-17 and 19-21 are currently pending.
The IDS statement filed 04/11/2022 has been considered.  An initialed copy accompanies this action.
The rejections on the grounds of nonstatutory double patenting as being unpatentable over 1) the claims of U.S. Patent No. 10,723,927, 2) the claims of U.S. Patent No. 10,723,928, 3) the claims of copending Application No. 16/905,466, 4) the claims of copending Application No. 16/905,471 are each withdrawn in view of the above amendment.
However, the rejection on the grounds of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/205,029 as previously set forth in the Office action mailed 02/25/2022 is maintained, and has been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments. 
The objection of claim 12 is withdrawn in view of the above amendment.
The rejection of claims 4, 9, 10, 14, 17, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection of claims 7, 9, and 10 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as previously set forth in the Office action mailed 02/25/2022 is maintained.  It is respectfully submitted the amendment/remarks did not address this rejection.  
The rejection of claims 1, 11, and 12 under 35 U.S.C. 102(a1) as being anticipated by Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984) as previously set forth in the Office action mailed 02/25/2022 is maintained, and has been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments.
The rejection of claims 1, 11, and 15 under 35 U.S.C. 102(a1,a2) as being anticipated by Egawa et al. (US 2005/0218370) is withdrawn in view of the above amendment.
The rejection of claims 1-6, 8, 10-12, 15-17, and 20 under 35 U.S.C. 103 as being unpatentable solely over Egawa et al. (US 2005/0218370) is withdrawn in view of the above amendment.
However, the claims as amended are rejected over a combination of Egawa et al., Yang et al. (US 7,744,775), Chen et al. (US 5,338,477), and Zimmie et al. (US 3,085,916) under a new ground(s) of rejection, which is necessitated by the present amendment and renders obvious the instant claims.  See the new 103 rejection, below. 
Double Patenting
Claims 1-6, 8, 10-17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-24, 26-29, 31-41, and 43-46 of copending Application No. 17/205,029 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising propylene glycol, water, a nanopowder, a surfactant comprising or consisting of ammonium polymethacrylate and polyamino polyether methylene phosphonic acid, a base additive, an acid additive, and a corrosive inhibitor.  The copending claims also recite limitations of each component in terms of volume fraction and ranges thereof that fall within and/or overlap the amounts/ranges instantly claimed.  The copending claims also recite the nanopowder consists of aluminum oxide/Al2O3 and have a particle size of between of about 100 nanometers to about 600 nanometers.  The copending claims also recite the heat transfer mixture is free of carbon nanoparticles.  The copending claims also recite the formula of the ammonium methacrylate surfactant.  The difference between the two sets of claims is the instant claims are merely drawn to propylene glycol whereas the copending claims are drawn to heat transfer mixtures comprising propylene glycol and water silent to an acid additive, ethylene glycol and water with an acid additive, or water with an acid additive.   However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the acid additive with the propylene glycol compositions since the overall compositions/heat transfer mixtures are drawn to glycol- and water-based heat transfer mixtures.  The two sets of claims are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites a heat transfer mixture represented by the formula “1 = Vpg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf + Vac/Vnf + Vci/Vnf” where the recited fractions sum to 1, i.e., 100%.  In other words, each fraction must be 1 or less and the sum of all fraction must sum to 1.
In claim 7, the limitation “wherein 1.3 < Vac/Vnf < 6.8” recites the upper and lower bounds of the Vac/Vnf as decimal values that exceed 1.0 (or 100%).  The instant boundaries of 1.3 and 6.8 correspond to 130% and 680%, respectively, and exceed the total amount of any/all components recited in the independent claim.  Accordingly, the limitation of claim 7 fails to further limit or include all the limitations of the parent claim.  Claim 9 is also rejected for the same reason.  Claim 10 contains a similar issue to claim 7, but with regard to the limitation “0< Vac/Vnf <6.8” range instead of “1.3 < Vac/Vnf < 6.8”.  Most of claim 10’s range falls outside the scope of the amount recited in the independent claim and therefore fails to include all the limitations of the parent claim.  In view of the equation(s) recited in the independent claim(s), the fraction Vac/Vnf must be 1 or less and the sum of all fractions must sum to 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984).
Yang et al. teaches a dilute suspension of alumina/Al2O3 powders of size 0.3 micrometers, i.e., 300 nm, in water (see Introduction section/paragraph), which anticipates claims 1, 11, and 12.  Note that the instantly claim broadly recites the heat transfer mixture is “represented by the formula: 1 = Vpg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf + Vac/Vnf + Vci/Vnf” without any specific ranges of the Vpg, Vw, Vpw, Vsf, Vbs, Vac, and Vci components, meaning some of the components are optional (their volume may be zero) so long as the total amount of components sum to “1”, i.e., 100%.  Yang et al.’s suspension consists of water and alumina, i.e., the amount of water and alumina sum to 100% of the suspension, which has the implication the composition is free of carbon nanoparticles and the remaining glycol, surfactant comprising ammonium polymethacrylate and polyamino polyether methylene phosphonic acid, base additive, acid additive, and corrosive inhibitor components are therefore optional and met by the reference’s exemplary suspension.  


Claims 1-6, 8, 10-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (US 2005/0218370, hereinafter Egawa) in view of Yang et al. (US 7,744,775, hereinafter Yang) and/or Zimmie et al. (US 3,085,916, hereinafter Zimmie) and Chen et al. (US 5,338,477, hereinafter Chen). 
Egawa teaches a heat transfer medium composition comprising a dispersion of nanosized metal and/or metal oxide particles, i.e., nanopowder, in water and/or alcohol as the main component useful as a coolant (abstract and para. 0001).  Egawa teaches aluminum oxide is preferred as the metal and/or metal oxide particles due to its excellence in property of enhancing the thermal conductivity of the composition (para. 0017), and propylene glycol is preferred as the alcohol from the point of handling properties, price, and ready availability (para. 0015).  The Examples of Egawa show compositions comprising blends of water and glycols as well as compositions comprising nanosized aluminum oxide (see, e.g., Examples 1-4 as well as the Comparable and Conventional Examples that follow).  The direct disclosure of examples that solely contain aluminum oxide as the only metal and/or metal oxide particle read on the claimed limitation that the nanopowder consists of aluminum oxide, i.e., Al2O3, and the entire nanofluid/composition itself is free of carbon nanoparticles.  Egawa further teaches the nanopowder has a mean particle diameter of up to 0.1 micrometers, i.e., 100 nanometers (para. 0019), which touches the claimed ranges of the nanoparticles having a particle size between about 100 and 600 nanometers and the heat transfer mixture comprising particles having a particle size between about 100 and 600 nanometers.  A person of ordinary skill in the art would expect a nanopowder having a mean diameter of 100 nanometers to function substantially the same, i.e., heat transfer properties, etc., as a nanopowder having a particle size of 101 nanometers such as that claimed.  Also note, the reference’s disclosure that the particles have a “mean particle diameter” does not preclude the presence of some particles being above the maximum mean or average value so long as the mean or average is within the recited range.  Egawa further teaches the inclusion of surfactants by way of disclosing the presence of at least one polycarboxylic acid and/or salt thereof that prevents generation of a deposition/supernatant and allowing other components to exist in a stable dispersion state (para. 0012, 0014, and 0021).  With respect to additional additives, Egawa teaches the inclusion of various corrosion inhibitors, pH adjusting agents, an antifoaming agent, a coloring agent, and any further additive in general that does gives no detrimental effect to the thermal conductivity (para. 0013, 0029, and 0039).  Specifically, corrosion inhibitors include phosphoric acid/salts thereof, aliphatic carboxylic acids/salts thereof, aromatic carboxylic acids/salts thereof, triazoles, thiazoles, silicates, nitrates, nitrites, borates, molybdates and amine salts (para. 0030), and the pH adjusting agent includes bases such as sodium hydroxide or potassium hydroxide (para. 0039).  The Examples of Egawa clarify the pH is adjusted to a basic pH above 7 and also above 8 (Table 1).  With respect to the proportions, Egawa teaches that the heat transfer medium composition comprises the metal oxide particles in a range from 0.01-10 wt.% as desirable from a point of enhancing the thermal conductivity and stability in the composition but is not particularly limited thereto (para. 0020), the dispersant is generally in a range of 0.0-20 wt.% is desirable but is not particularly limited thereto (para. 0028).  Although broad ranges are not given, Egawa teaches by way of the working examples that water is provided in general amounts of about 40-90 wt.%, the glycol(s) is provided in general amounts of up to about 52 wt.%, and the additional additives constitute the remainder of the compositions (Table 1).  
As to the claimed components of instant claims 1, 11, 12, 17, and 20, Egawa teaches each of the disclosed components of the claimed invention for the purpose of producing a heat transfer medium composition.  Egawa further suggests some components used for different purposes, but nonetheless would have been obvious to the skilled artisan given the broad terminology claimed, the components may read on several types of ingredients.  It might be argued that some “picking and choosing” is required to arrive at the presently claimed invention of claims 1, 11, 12, 17, and 20 (the presence of all of the propylene glycol, water, aluminum oxide nanoparticle, and surfactant, base, acid, and corrosive inhibitor additives at once).  Nevertheless, Egawa teaches heat transfer medium compositions, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Egawa, to containing each of propylene glycol, water, aluminum oxide nanoparticle, and surfactant, base, acid, and corrosive inhibitors at once because the reference is directed to heat transfer medium compositions containing such ingredients.
Egawa fails to teach the surfactant comprises (or consists of) a first surfactant of ammonium polymethacrylate or the formula (repeating unit(s) comprising ammonium methacrylate) thereof and a second surfactant of polyamino polyether methylene phosphonic acid or a sodium salt thereof as instantly claimed in claims 1, 10, 13, 14, 17, and 19-21.
However, Yang teaches a heat transfer fluid comprising 5-99% of a freezing point depressant such as glycols, water in an amounts from 0.1 to 90% and in addition, additives, surfactants, scale inhibitors, dispersants and mixtures thereof (abstract, col. 3 lines 11-22).  The composition comprises a water soluble polyelectrolyte polymer dispersant present in amounts from 0.001 to 50% by weight (col. 3 lines 35-42 and col. 11 lines 17-21) which includes ammonium salts of homopolymers of a monomeric unit containing a monoethylenically unsaturated monocarboxylic acid where an example of a suitable monocarboxylic acid is methacrylic acid (col. 4 lines 29-34 and 42-44), i.e., ammonium polymethacrylate.  Yang further teaches the presence of an inorganic phosphate, 0.001 to 20% of dicarboxylic acids (col. 12 lines 5-16), a polyelectrolyte polymer, corrosion inhibitors, a silicate and a silicone (col. 3 lines 35-42).  Yang further teaches said polyelectrolyte polymer dispersant includes water soluble products such as polyether polyamino phosphonates, e.g., a polyether polyamino methylene phosphonate, (col. 7 lines 4-6 and col. 9 lines 44-57) and may be present in amounts from 0.001 to 50% by weight (col. 11 lines 17-21). 
Furthermore, Zimmie teaches providing ammonium salts of methacrylic acid, i.e., ammonium methacrylate, as a water-soluble polyelectrolytic organic polymer in aqueous cooling systems (col. 1 lines 10-17 and col. 3 lines 26-32).  Zimmie teaches the water-soluble polyelectrolytic organic polymer, even in an amount of up to 1.0% by weight of the water, is useful to prevent or remove scale/fouling accumulations in aqueous cooling systems (col. 2 line 45 to col. 3 line 13).  In other words, Zimmie directly teaches ammonium methacrylate as useful for providing to heat transfer/coolant fluids.  
Similarly, Chen teaches providing a polyether polyamino methylene phosphonate compound in an aqueous system (abstract and col. 6 lines 64-68).  The polyether polyamino methylene phosphonate has the formula:

    PNG
    media_image1.png
    85
    395
    media_image1.png
    Greyscale

where M is hydrogen or a suitable cation, e.g., sodium by the indication of alkali metals as the M, and R is independently hydrogen or methyl, preferably methyl (col. 5 lines 40-56 and col. 7 lines 1-35).  Chen teaches the compound is useful as a deposit control agent to control the formation, deposition, and adherency of scale imparting compounds in an aqueous system, especially useful in water-based cooling and heat exchange systems prone to alkali earth metal-based scale (col. 1 line 13 to col. 2 line 65).  In other words, Chen directly teaches the polyether polyamino methylene phosphonate compound (and a sodium salt thereof) as useful for providing to heat transfer/coolant fluids.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to include the ammonium methacrylate and polyether polyamino phosphonate dispersant polymers taught by Yang to the compositions of Egawa because both are concerned with thermal heat transfer fluids which utilize large amounts of polyhydric alcohols and water and further include surfactants/dispersants and corrosion inhibitors for their intended well known use.  Alternatively, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to include the ammonium methacrylate water-soluble polyelectrolytic organic polymer taught by Zimmie and the polyether polyamino methylene phosphonate compound taught by Chen to the compositions of Egawa because both are concerned with water-based thermal heat transfer fluids comprising surfactants/dispersants/scale inhibitors for their intended well known use.  Moreover, one skilled in the art would be motivated to include the dispersants/surfactants of Yang or the scale inhibitors/dispersants of Zimmie and Chen to the compositions of Egawa because Egawa invites the inclusion of dispersants/surfactants/scale inhibitor (para. 0014) in their heat transfer medium composition and each of Yang, Zimmie, and Chen specifically teach ammonium methacrylate and/or polyether polyamino methylene phosphonic acid and sodium salt solutions thereof as claimed as a conventional surfactant or dispersant or scale inhibitor well known in the heat transfer technology for its intended purpose.  Accordingly, in the absence of a showing to the contrary, one skilled in the art would have been motivated to include the ammonium methacrylate and polyether polyamino methylene phosphonic acid to further enhance stabilization or scale inhibition of such dispersions (Egawa, para. 0014).
As to the claimed proportions of instant claims 2-6, 8, 10, 17, and 20, Egawa teaches in overlapping ranges, the amounts of each of the components claimed.  Egawa does not particularly point out the ratios and addition of ratios as claimed. 
	However, at the time of the effective filing date it would have been obvious to the skilled artisan to arrange the components within the proportions and ratios as claimed given that Egawa teaches a range of proportion of each of the claimed ingredients that encompasses the amounts and ratios as claimed.  In the event Egawa’s proportions are slightly outside or below those instantly claimed, note Egawa’s disclosed ranges are merely general examples and the teachings of Egawa do not otherwise contain any indication of a teaching away from exploring other alternate or sufficient proportions outside the general ranges/examples disclosed.  Moreover, Applicant has not proffered any criticality to the contrary, that would suggest unexpected results for the nanofluid composition claimed.  Therefore, one skilled in the art would have been within their purview to determine the appropriate range and ratio of ingredients to suggest the claimed invention, in the absence of a showing to the contrary.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	As to the recited pH ranges/values of instant claims 15-17 and 20, the working examples of Egawa demonstrate the pH of the composition appears to lie within the claimed range of about 8.5-12.0 since Example 3, which comprises propylene glycol, water, and aluminum oxide nanoparticles, has a pH of 8.5.  Even though Egawa fails to teach the composition has a pH of greater than 8.5 or a pH of 10.0, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation and within the purview of a person of ordinary skill in the art for a composition, as taught by Egawa, to contain such a pH value because Egawa further teaches suitable adjusting the pH of the composition with strong base pH adjusting agents such as sodium hydroxide or potassium hydroxide (para. 0039).  
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer to the provisional non-statutory double patenting rejection, it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP § 804 (I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Applicant argues the claims as amended overcome the 112(d) rejection of claims 7, 9, and 10.  In response, it is respectfully submitted the amendment does not overcome the 112(d) rejection of record.  The independent claim(s) recite a formula of volume fractions that sum to 1, i.e., 100%.  In other words, each fraction must be 1 or less and the sum of all fraction must sum to 1.  However, the identified limitations at-issue (claims 7’s and 9’s “1.3 < Vac/Vnf < 6.8” and claim 10’s “0< Vac/Vnf <6.8”) recite upper and/or lower bounds of the Vac/Vnf as decimal values that exceed 1.0 (or 100%).  The recited boundaries of 1.3 and 6.8 correspond to 130% and 680%, respectively, and exceed the total amount of any/all components recited in the independent claims or extend the amount of the component recited in the independent claim and therefore fail to further limit and/or include all the limitations of the parent claim.  In view of the equation(s) recited in the independent claim(s), the fraction Vac/Vnf must be 1 or less and the sum of all fractions must sum to 1.  
	Regarding the 102 rejection over Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984) Applicant argues the independent claim has been amended to recite the surfactant comprises a first surfactant comprising ammonium polymethacrylate and a second surfactant comprising polyamino polyether methylene phosphonic acid which is not taught or suggested in the reference.  This argument is not persuasive because the limitation(s) as amended are optional.  The instant claim broadly recites the heat transfer mixture is “represented by the formula: 1 = Vpg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf + Vac/Vnf + Vci/Vnf” without any specific ranges of the Vpg, Vw, Vpw, Vsf, Vbs, Vac, and Vci components, meaning some of the components are optional (their volume may be zero) so long as the total amount of components sum to “1”, i.e., 100%.  In other words, the claim as recited includes the scope where “Vsf/Vnf” may be zero.  Yang et al.’s suspension consists of water and alumina, i.e., the amount of water and alumina sum to 100% of the suspension, which has the implication the composition is free of carbon nanoparticles and the remaining glycol, surfactant comprising ammonium polymethacrylate and polyamino polyether methylene phosphonic acid, base additive, acid additive, and corrosive inhibitor components are therefore optional and met by the reference’s exemplary suspension.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  
Applicant’s arguments with respect to the 103 rejection based on Egawa et al. (US 2005/0218370) have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  The current rejection cites and further relies upon Yang et al. (US 7,744,775) and/or Zimmie et al. (US 3,085,916) and Chen et al. (US 5,338,477) in order to meet the structure(s) of the first and second surfactants as presently claimed.  See the 103 rejection, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 1, 2022